Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application has changed. All further correspondence pertaining to prosecution should be directed to Examiner Daniel Nielsen in art unit 1634.

	
Response to Arguments
The following section is in response to the arguments and claim amendments submitted on 4/30/2021.

35 U.S.C. 112(a)
	The written description requirement has been withdrawn in view of the applicant’s amendments to claims 5 and 49, as the applicant amended to the claims to no longer claim derivatives of lactimidomycin.

35 U.S.C. 112(b)
	The 112(b) rejection of claims 1-3, 5, 15, 30, 42, 43, 44, 46, 47, 49, 59, 74, 86, 89 and 90 has been withdrawn. The 112(b) rejections have been withdrawn because: 
The applicant has amended claims 1, 5, 15, 43, 49, and 59 to no longer recite the term “defined region”. 
The applicant has amended part (e) of claims 1 and 43 to no longer recite the term “detected”.
The applicant has amended claim 15 to remove the previous limitation of part (f) from the instant claims.
The applicant has amended parts (g) of claims 30 and 74 to provide antecedent basis for the recitation of fluorescent labels
The applicant has amended claim 74 to recite the base claim from which it depends.
Regarding claims 15 and 59, the rejection is withdrawn in view of applicant’s arguments at page 14.
Accordingly, all rejections set forth in the office action dated 02/02/2021 have been withdrawn.

Reasons for Allowance
All rejections set forth in the office action dated 02/02/2021 have been withdrawn.

The examiner’s statement of reasons for allowance are set forth in the previous office action, dated 02/02/2021. The action of 02/02/2021 sets forth the closest prior art (“Closest Prior Art”, pages 8-10) and concludes that the instant claims are free of the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W NIELSEN whose telephone number is (571)272-0511.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on (571)272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL W NIELSEN/Examiner, Art Unit 1634                                                                                                                                                                                                        
/JEHANNE S SITTON/Primary Examiner, Art Unit 1634